DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 10, drawn to an electro-optical device and an electronic apparatus, classified in H01L27/1255.
II. Claim 9, drawn to a method for manufacturing an electro-optical device, classified in H01L27/1259.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process.  For example, in claim 9, instead of “forming an insulating layer at a first wiring line” and then “forming a through hole configured to reach the first wiring line in the insulating layer”; selectively forming an insulating layer at a first wiring line so as to leave a through hole in the insulating layer exposing the first wiring line.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
the prior art applicable to one invention would not likely be applicable to another invention; and/or
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
In the instant case, at least the first reason applies (see paragraph 2 above).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Travis Howell (Reg. No. 73,150) on February 17, 2022, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-8 and 10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 9 has been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 9, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first external coupling terminal" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation at issue will be interpreted as: the first external connection terminal.
Claim 5 recites the limitation "the second wiring layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation at issue will be interpreted as: a same layer as the second wiring line.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,162,933 (hereinafter “Kakuda”).
Regarding claim 1, Kakuda discloses in Figs. 3-6 and related text an electro-optical device comprising: 
a pixel electrode 14 (Col. 4, lines 30-31) disposed in a display area 100 (Col. 5, line 10); 
a first wiring line 29L/29 (Col. 5, lines 7-10); 
a second wiring line 32L/32W (Col. 5, lines 16-17); 
an insulating layer 12 disposed between the first wiring line and the second wiring line (Col. 4, lines 24-25); 
a capacitor 19 disposed in the display area, and including a first electrode 17, a capacitance insulation film 12, and a second electrode 14 stacked in this order on the insulating layer (Col. 4, lines 29-32), with the first electrode being electrically connected to the second wiring line (Col. 4, lines 17-19 and Col. 5, lines 20-22); and 
a relay electrode 31 disposed outside the display area (Col. 5, lines 20-22), and through the insulating layer, contacted with the first wiring line at the insulating layer side surface of the first wiring line and the second wiring line at an opposite side surface of the second wiring line with respect to the insulating layer side.
Regarding claims 2 and 3, Kakuda discloses a common potential is supplied to the first wiring line and the second wiring line, wherein the common potential is a fixed potential.
Regarding the limitations “a common potential is supplied to the first wiring line and the second wiring line, wherein the common potential is a fixed potential,” these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Danley, 120 USPQ 528, 531 (CCPA 1959).  "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  MPEP 2114 (II).
Regarding claim 4, Kakuda discloses a first external connection terminal 32X disposed outside the display area and electrically connected to the first wiring line (Fig. 5; Col. 5, lines 16-20); and 
a second external connection terminal 11X disposed outside the display area and electrically connected to the second wiring line in a separate system from the first external coupling terminal (Fig. 5; Col. 5, lines 28-35).
Regarding claim 6, Kakuda discloses a switching element 20 electrically connected, via the capacitor, to the pixel electrode (Col. 4, line 37); and 
a scanning line 13 electrically connected to the switching element and composed of metal (Col. 4, line 61 and Col. 8, lines 19-24), wherein 
the second electrode is composed of the same material (indium tin oxide (ITO)) as that of the scanning line (Col. 4, lines 32-33 and Col. 9, lines 48-55).
Regarding claim 10, Kakuda discloses an electronic apparatus (e.g., a TV or a graphic display; Col. 1, lines 12-14) comprising: 
the electro-optical device according to claim 1; and 
a control unit (inherent) configured to control operation of the electro-optical device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kakuda in view of US 2014/0070208 A1 (hereinafter “Yamazaki”).
Regarding claim 5, Kakuda discloses substantially the entire claimed invention, as applied to claim 1 above.
Kakuda does not disclose the first electrode is disposed in the second wiring layer.
Yamazaki teaches in Fig. 9A and related text the first electrode 119 is disposed in the second wiring layer (¶ [0188]).
Kakuda and Yamazaki are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kakuda with the specified features of Yamazaki because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kakuda’s device to dispose the first electrode in the second wiring layer, as taught by Yamazaki, in order to reduce the number of masks needed to manufacture the electro-optical device (Yamazaki: ¶ [0188]).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kakuda in view of US 2020/0176481 A1 (hereinafter “Takeda”).
Regarding claims 7 and 8, Kakuda discloses substantially the entire claimed invention, as applied to claim 1 above.
Kakuda does not disclose the second wiring line is provided with a through hole, and the relay electrode is contacted with the first wiring line inside the through hole as viewed from a thickness direction of the insulating layer, wherein the relay electrode is contacted with the second wiring line in a peripheral direction of the through hole.
Takeda teaches in Fig. 6 and related text the second wiring line 50 is provided with a through hole 50a/82a (¶ [0190]), and the relay electrode 82 is contacted with the first wiring line 14 inside the through hole as viewed from a thickness direction of the insulating layer 123 (¶¶ [0168] and [0192]), wherein the relay electrode is contacted with the second wiring line in a peripheral direction of the through hole.
Kakuda and Takeda are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kakuda with the specified features of Takeda because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kakuda’s device to provide the second wiring line with a through hole, such that the relay electrode is contacted with the first wiring line inside the through hole as viewed from a thickness direction of the insulating layer, wherein the relay electrode is contacted with the second wiring line in a peripheral direction of the through hole, as taught by Takeda, in order to apply a common potential to the first wiring line (Takeda: ¶ [0192]), and to improve a flexibility of the wiring layout (Takeda: ¶ [0014]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Primary Examiner, Art Unit 2811